DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US PGPub no. 2012/0305223) in view of He (US PGPub No. 2012/0048516) and Rosenfeld (US Patent No. 5,076,352).
Regarding claim 1, Li (Figs. 2 and 4) discloses a heat pipe (18) comprising:
a container (body of heat pipe 18 with upper plate 32 and lower plate 34) into which a working fluid (inside the body of heat pipe 18) is sealed; and
a wick (12) that is disposed inside of the container and is made of a porous material (body 12 is made of mesh material which is porous, Fig. 2a), wherein

a gap (receiving space 111) in the width direction is provided between an internal surface (inside surface of the tubular body 11) of the container and an external surface of the wick (outside surface of the wick 12),
a second end portion (the wick 12 at second end 113) of the wick in the longitudinal direction does not have any concave portions (see uniform thickness and width of the wick 12), and
a width of the wick in the width direction is substantially equal throughout a total length of the wick in the longitudinal direction (see Fig. 1a).
Yang fails to disclose a first end portion of the wick in the longitudinal direction comprises a plurality of concave portions depressed in the width direction at intervals in the longitudinal direction, 
a width of the wick in the width direction is substantially equal throughout a total length of the wick in the longitudinal direction, except for a portion at which the plurality of concave portions is disposed,
Yang also fails to explicitly disclose a liquid reservoir of the working fluid that extends in the longitudinal direction is disposed inside the wick at a different position from the plurality of concave portions in the longitudinal direction, and

He (Fig. 16) discloses a first end portion of the wick (structure 30 in evaporation section 16) in the longitudinal direction comprises a plurality of concave portions depressed in the width direction (grooves of the expanded portions 32 are concaved into the structure 30 in width direction) at intervals in the longitudinal direction (each of the grooves on one side are at intervals in longitudinal direction).
He (paragraph 0067) further discloses that the expanded portions 32 improves an evaporation effect of the working fluid for the long porous sintered structure 30 to obtain better heat conduction efficiency.
Therefore, one of ordinary skill in the art would provide the grooves of the expanded portions 32 in the evaporation portion of the heat pipe 11 for improving an evaporation effect and better heat conduction efficiency. As a result, the modification discloses “a width of the wick in the width direction is substantially equal throughout a total length of the wick in the longitudinal direction, except for a portion at which the plurality of concave portions is disposed”, since only the evaporation portion of the heat pipe 12 has added grooves on its left and right sides.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a first end portion of the wick in the longitudinal direction comprises a plurality of concave portions depressed in the width direction at intervals in the longitudinal direction, and a width of the wick in the width direction is substantially equal throughout a total length of the wick in the longitudinal direction, except for a portion at which the plurality of concave portions is disposed in 
Rosenfeld (Fig. 2) discloses a liquid reservoir of the working fluid that extends in the longitudinal direction is disposed inside the wick (upright capillary 30 as an artery within the wick 16 for capillary pumping of the working fluid, col. 1, lines 47-54, and extends longitudinally from condenser to evaporator of the heat pipe, see description of capillary 18 in embodiment Fig. 1, col. 2, lines 42-47) at a different position from the plurality of concave portions in the longitudinal direction (inside the wick and concave portions in Yang in view of He), and
a width of the liquid reservoir in the width direction is larger than an average diameter of fine pores of the porous material in the wick (see col. 3, lines 15-29, the separator granules may be up to twice the diameter of average pore size to make the capillary structure self-priming).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a liquid reservoir as set forth in claim 1 in Yang as taught by Rosenfeld in order to provide a wick with high capillary pumping while also has a lower resistance to liquid flow (col. 1, lines 60-63 of Rosenfeld).
Regarding claim 3, Yang (Fig. 4) discloses a heat pipe comprising:
a container (tubular body 11) into which a working fluid is sealed; and
a wick (12) that is disposed inside of the container and is made of a porous material (body 12 is made of mesh material which is porous, Fig. 2a), wherein

at least the external surface at a first end portion of a longitudinal direction, within the wick, has an uneven portion (the outer surface of the wick 12 has uneven and rough, i.e., has wires and pores between the wires when the wick is made of mesh).
Yang fails to disclose the uneven portion comprises: a plurality of concave portions depressed in a width direction that is orthogonal to both an up-down direction and the longitudinal direction; and a plurality of projection portions projected in the width direction, a liquid reservoir of the working fluid that extends in the longitudinal direction is disposed inside of the wick at a different position from the uneven portion in the longitudinal direction,
Yang also fails to explicitly disclose a liquid reservoir of the working fluid that extends in the longitudinal direction is disposed inside of the wick at a different position from the uneven portion in the longitudinal direction, and
a width of the liquid reservoir in the width direction is larger than an average diameter of fine pores of the porous material in the wick.
He (Fig. 16) discloses the uneven portion comprises a plurality of concave portions depressed in a width direction that is orthogonal to both an up-down direction and the longitudinal direction; and a plurality of projection portions projected in the width direction (grooves of the expanded portions 32 are concaved into the structure 30 in width direction which is orthogonal to both an up-down direction and the longitudinal 
He (paragraph 0067) further discloses that the expanded portions 32 improves an evaporation effect of the working fluid for the long porous sintered structure 30 to obtain better heat conduction efficiency.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the uneven portion comprises a plurality of concave portions depressed in a width direction that is orthogonal to both an up-down direction and the longitudinal direction; and a plurality of projection portions projected in the width direction in Yang as taught by He in order for improving an evaporation effect and better heat conduction efficiency.
Rosenfeld (Fig. 2) discloses a liquid reservoir of the working fluid that extends in the longitudinal direction is disposed inside the wick (upright capillary 30 as an artery within the wick 16 for capillary pumping of the working fluid, col. 1, lines 47-54, and extends longitudinally from condenser to evaporator of the heat pipe, see description of capillary 18 in embodiment Fig. 1, col. 2, lines 42-47) at a different position from the uneven portion in the longitudinal direction (inside the wick and concave portions in Yang in view of He), and
a width of the liquid reservoir in the width direction is larger than an average diameter of fine pores of the porous material in the wick (see col. 3, lines 15-29, the separator granules may be up to twice the diameter of average pore size to make the capillary structure self-priming).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a liquid reservoir as set forth in claim 3 in Yang as taught by Rosenfeld in order to provide a wick with high capillary pumping while also has a lower resistance to liquid flow (col. 1, lines 60-63 of Rosenfeld).
Regarding claim 4, Yang as modified further discloses wherein the wick is made of a mesh material (see paragraph 0038).
Regarding claim 5, Yang as modified further discloses wherein the wick is joined to an upper wall and a lower wall of the container (see Fig. 4).
Regarding claim 6, Yang as modified further discloses a width of the liquid reservoir in the width direction is smaller than a width of a portion of the wick that is adjacent to the liquid reservoir (the width of the capillary structure 18 as taught by Rosenfeld is smaller than the total width of the wick 12).
Regarding claim 7, please see the rejection of claim 4 above.
Regarding claim 8, please see the rejection of claim 5 above.
Regarding claim 9, please see the rejection of claim 6 above.
Regarding claims 10 and 11, Yang as modified further discloses wherein the liquid reservoir passes through the wick in the up-down direction (the upright capillary 30 passes the wick 16 in up-down direction).
Regarding claims 12 and 13, Yang as modified further discloses wherein a length of any one of the plurality of concave portions in the longitudinal direction and a length of any one of the plurality of concave portions in the width direction are larger .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (Yang in view of He and Rosenfeld).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gernert (US 4,917,177) and Chang (US 7,845,394) disclose an artery within the wick material to reduce flowing resistance of the wick.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752.  The examiner can normally be reached on Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/F.K.L/Examiner, Art Unit 3763